DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received August 11, 2021 are acknowledged.

Claims 1-214 have been canceled.
Claims 215-231 and 234-237 have been amended.
Claims 238 and 239 have been added.
Claims 215-239 are pending in the instant application.

Claims 215-239 are under examination in this office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The rejection of claims 215-219 and 226-233 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,138,291 has been withdrawn in view of the accepted terminal disclaimer filed as part of the August 11, 2021 response.

The rejection of claims 220-225 and 234-237 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,138,291 in view of Paik et al. (US 6,887,852) has been withdrawn in view of the accepted terminal disclaimer filed as part of the August 11, 2021 response.

The rejection of claims 215-219 and 226-233 on the ground of nonstatutory double patenting as being unpatentable over claims 23, 28, 80, 145, 153, 156-158, 160-180 of copending Application No. 15/110,673 has been withdrawn in view of the accepted terminal disclaimer filed as part of the August 11, 2021 response.  

The rejection of claims 220-225 and 234-237 on the ground of nonstatutory double patenting as being unpatentable over claims 23, 28, 80, 145, 153, 156-158, 160-180 of copending Application No. 15/110,673 in view of in view of Paik et al. (US 6,887,852) has been withdrawn in view of the accepted terminal disclaimer filed as part of the August 11, 2021 response.


Claims 215-239 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644